Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In light of the appeal brief of 10/13/2020, the final rejection of 5/15/2020 is hereby withdrawn.  The claims 20-30, 32-40 are allowed as set forth below.

Allowable Subject Matter
Claims 20-30, 32-40 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art does not show a movable wall element configured to partition a room of a building with a floor and a ceiling into separate rooms, the wall element comprising at least one upper roller device comprising a wheel element which is capable of engaging the ceiling of the building when the movable wall element is to be freely moved across the floor, the wheel element of the at least upper roller device is movable between a first position where the wheel element of the at least one upper roller device is in engagement with the ceiling and a second position where the wheel element of the at least one upper roller device is retracted and not in engagement with the ceiling in combination with other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different wheel walls.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

1/11/2021